Citation Nr: 0701826	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-31 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lower back 
condition.

2.  Entitlement to service connection for cataract removal 
and lens implant of the left eye.

3.  Entitlement to service connection for a lacunar infarct 
claimed as aortic calcification resulting in a stroke with 
loss of vision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his Wife

ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1956 and from February 1991 to August 1991.  He 
also served in the Reserves from 1956 to 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
a lower back condition, cataract removal and lens implant of 
the left eye and a lacunar infarct, claimed as aortic 
calcification resulting in a stroke with loss of vision. 

The veteran testified before the undersigned at a September 
2006 hearing at the RO.  A transcript has been associated 
with the file.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board must remand these claims for additional medical 
evidence.  The veteran has identified additional treatment 
records that are relevant to these claims.  He has testified 
that he has received ongoing medical treatment at MacDill Air 
Force Base since 1994.  The records of this treatment must be 
added to the file.  See 38 C.F.R. § 3.159.  

Once the evidence from MacDill AFB is added to the file, 
examinations are required.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The veteran has pointed to inservice 
treatment for a lower back injury in May 1992.  The veteran's 
service medical records indicate that degenerative joint 
disease and aortic calcification were discovered at that 
time.  The veteran should have had an examination to diagnose 
any current back disorder, particularly to confirm the 
presence of degenerative joint disease, and determine its 
relationship to service.  Similarly, the veteran should have 
an examination to determine whether his lacunar infarct was 
related to service, including the aortic calcification.  
Since the records do show aortic calcification, this was at 
least some indication of arterial disease detected during 
service.  The veteran states this May 1992 treatment in Japan 
was during a period of active duty training, but that is not 
verified by the evidence currently of record.  Although the 
RO made a request to verify all periods of active duty, a 
response cannot be located in the file.  Further attempts 
should be made to verify the veteran's duty status in May 
1992.

On the cataract claim, the Board notes that cataracts were 
not noted on the veteran's entry to active duty in February 
1991.  In April 1991, the veteran began complaining of eye 
irritation and pain.  This led to the discovery of a 
cataract, which was surgically removed in June 1991.  The 
Board is unable to determine from this record whether the 
cataract was incurred in service, or was the result of a 
disease process aggravated by service, or unrelated to 
service in any way.  An examination is not required because 
the veteran's surgery excised the cataract; however, a 
medical opinion is required before a decision can be made.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
from the MacDill Air Force Base hospital 
for treatment concerning the claimed 
conditions from 1994 to the present.  All 
efforts to obtain records should be fully 
documented, and the hospital should 
provide a negative response if records are 
not available.

2.  Verify the veteran's duty status 
during May 1992.  Specifically, all 
attempts must be made to verify whether he 
was called to active duty training in May 
1992 and sent to Japan at that time.

3.  After obtaining the above evidence, to 
the extent available, schedule the veteran 
for VA examinations to determine (1) the 
diagnosis of any lower back or 
cerebrovascular disorder(s) which may be 
present, and (2) whether any such lower 
back or cerebrovascular disorder is as 
likely as not etiologically related to the 
inservice lower back complaint/injury and 
aortic calcification noted in May 1992.  
The entire claims folder and a copy of 
this REMAND must be made available to the 
physician.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

4.  After obtaining the above evidence, to 
the extent available, obtain a medical 
opinion regarding the etiology of the 
veteran's cataract and to determine 
whether it is related to service.  See 
findings on February 1991 entry onto 
active duty examination and in-service 
treatment.  All indicated studies should 
be conducted, and the results reviewed 
before the final opinion.  The claims 
folder and a copy of this Remand must be 
made available to, and be reviewed by, the 
examiner prior to the examination, and he 
or she should accomplish any indicated 
special tests, studies or additional 
consultations.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

5.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims on the 
merits.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



